 



Exhibit 10(ff)
Appendix C
2008 Performance Option Plan

1.   PURPOSE OF PLAN       Potash Corporation of Saskatchewan Inc. (the
“Corporation”) by resolution of its Board of Directors (the “Board”) has
established, subject to shareholder approval at the Corporation’s 2008 Annual
and Special Meeting of shareholders, this Potash Corporation of Saskatchewan
Inc. 2008 Performance Option Plan (the “Plan”) to support the Corporation’s
compensation philosophy of providing selected employees and officers with an
opportunity to: promote the growth and profitability of the Corporation; align
their interests with shareholders; and earn compensation commensurate with
corporate performance. The Corporation believes this Plan will directly assist
in supporting the Corporation’s compensation philosophy by providing
participants with the opportunity through stock options, which will vest, if at
all, based on corporate performance over a three-year period, to acquire Common
Shares of the Corporation (“Common Shares”).   2.   DURATION OF THIS PLAN      
This Plan was adopted by the Board on February 20, 2008 to be effective as of
January 1, 2008 (the “Effective Date”), subject to shareholder approval at the
Corporation’s 2008 Annual and Special Meeting of shareholders, and shall remain
in effect, unless sooner terminated as provided herein, until one (1) year from
the Effective Date, at which time it will terminate. After this Plan is
terminated, no stock options may be granted but stock options previously granted
shall remain outstanding in accordance with their applicable terms and
conditions and this Plan’s terms and conditions.   3.   ADMINISTRATION      
This Plan shall be administered by the Compensation Committee of the Board or
any other committee designated by the Board to administer this Plan (the
“Committee”). The Committee shall be responsible for administering this Plan,
subject to this Section 3 and the other provisions of this Plan. The Committee
may employ attorneys, consultants, accountants, agents, and other individuals,
any of whom may be an employee, and the Committee, the Corporation, and its
officers and directors shall be entitled to rely upon the advice, opinions, or
valuations of any such individuals. All actions taken and all interpretations
and determinations made by the Committee shall be made in the Committee’s sole
discretion and shall be final and binding upon the participants, the
Corporation, and all other interested individuals. To the extent applicable, the
Plan shall be administered with respect to optionees subject to the laws of the
U.S. so as to avoid the application of penalties pursuant to Section 409A of the
Internal Revenue Code, and stock options hereunder may be subject to such
restrictions as the Committee determines are necessary to avoid application of
such Section 409A.   4.   AUTHORITY OF THE COMMITTEE       The Committee shall
have full and exclusive discretionary power to interpret the terms and the
intent of this Plan and any Stock Option Award Agreement or other agreement or
document ancillary to or in connection with this Plan, to determine eligibility
for stock options and to adopt such rules, regulations, forms, instruments, and
guidelines for administering this Plan as the Committee may deem necessary or
proper. Such authority shall include adopting modifications and amendments to
any Stock Option Award Agreement that are necessary to comply with the laws of
the countries and other jurisdictions in which the Corporation and/or its
subsidiaries operate.

 



--------------------------------------------------------------------------------



 



5.   SHARES SUBJECT TO STOCK OPTIONS       The aggregate number of Common Shares
issuable after February 20, 2008 pursuant to stock options under this Plan may
not exceed 1,000,000 Common Shares. The aggregate number of Common Shares in
respect of which stock options have been granted to any one person pursuant to
this Plan and which remain outstanding shall not at any time exceed 250,000. The
authorized limits under this Plan shall be subject to adjustment under
Sections 12 and 13.       If any stock option granted under this Plan, or any
portion thereof, expires or terminates for any reason without having been
exercised in full, the Common Shares with respect to which such option has not
been exercised shall again be available for further stock options under this
Plan; provided, however, that any stock option that is granted under this Plan
that does not vest as a result of a failure to satisfy the Performance Measures,
shall not be again available for grant under this Plan.   6.   GRANT OF STOCK
OPTIONS       From time to time the Board may designate individual officers and
employees of the Corporation and its subsidiaries eligible to be granted options
to purchase Common Shares and the number of Common Shares which each such person
will be granted a stock option to purchase; provided that the aggregate number
of Common Shares subject to such stock options may not exceed the number
provided for in Section 5 of this Plan. Non-employee directors and other
non-employee contractors and third party vendors are not eligible to participate
in this Plan.   7.   OPTION PRICE       The option price for any option granted
under this Plan to any optionee shall be fixed by the Board when the option is
granted and shall be not less than the fair market value of the Common Shares at
such time which, for optionees resident in the United States and any other
optionees designated by the Board, shall be deemed to be the closing price per
Common Share on the New York Stock Exchange on the last trading day immediately
preceding the day the option is granted and, for all other optionees, shall be
deemed to be the closing price per Common Share on the Toronto Stock Exchange on
the last trading day immediately preceding the day the option is granted;
provided that, in either case, if the Common Shares did not trade on such
exchange on such day the option price shall be the closing price per share on
such exchange on the last day on which the Common Shares traded on such exchange
prior to the day the option is granted.   8.   VESTING OF STOCK OPTIONS      
Subject to achievement of Performance Measures as certified and approved by the
Audit Committee of the Board, stock options granted under this Plan will vest no
later than thirty (30) days after the audited financial statements for the
applicable Performance Period have been approved by the Board.   9.  
PERFORMANCE MEASURES FOR VESTING OF STOCK OPTIONS

  (a)   The Performance Measures which will be used to determine the degree to
which stock options will vest over the three-year period beginning the first day
of the fiscal year in which they are granted (the “Performance Period”) shall be
cash flow return on investment (“CFROI”) and weighted average cost of net debt
and equity capital (“WACC”).

  (i)   CFROI is the ratio of after tax operating cash flow to average gross
investment over the fiscal year, calculated as A divided by B, where (1) A
equals operating income less/plus nonrecurring or unusual items plus accrued
incentive awards plus depreciation and amortization less current taxes, and
(2) B equals the average of

 



--------------------------------------------------------------------------------



 



      total assets less/plus the fair value adjustment for investments in
available for sale securities less the fair value of derivative instrument
assets plus accumulated depreciation plus accumulated amortization less cash and
cash equivalents less non interest bearing current liabilities.     (ii)   WACC
is the weighted average cost of net debt and equity capital, calculated as [A
times the product of B divided by C] plus [D times the product of E divided by
C], where (1) A equals the after-tax market yield cost of debt, (2) B equals the
market value of debt less cash and cash equivalents (3) C equals the market
value of debt less cash and cash equivalents, plus the market value of equity,
(4) D equals the cost of equity, and (5) E equals the market value of equity.

  (b)   In determining the number of stock options that will actually vest based
on the degree to which the Performance Measures have been attained during the
applicable Performance Period, the following chart shall be utilized which shows
the three year average excess of CFROI being greater than WACC and the
respective portion of the stock option that will vest:

      Performance Measure   Vesting Scale 3 year average excess of   % of Stock
Option CFROI> WACC   Grant Vesting <0%   0% 0.20%   30% 1.20%   70% 2.20%   90%
2.50%   100%

  (c)   In assessing the portion of the stock options that shall vest in
accordance with the above chart, the following shall be done:

  (i)   Each year, the CFROI and WACC will be calculated in accordance with the
definitions herein, based on the audited financial statements and approved by
the Audit Committee.     (ii)   In each Performance Period, the average of the
three fiscal years shall be calculated by taking the simple average of the
individual years’ results.     (iii)   The resulting three-year average will
then be applied, using the scale above to determine the number of stock options,
if any, that will vest as of the end of the Performance Period.     (iv)   For
results falling between the reference points in the chart above, the level of
vesting shall be mathematically interpolated between the reference points.

10.   TERMS OF STOCK OPTIONS       The period during which a stock option is
exercisable (the “Term”) may not exceed 10 years from the date the stock option
is granted (the “Initial Exercise Period”), plus any Additional Exercise Period
(as defined below). If such Initial Exercise Period would otherwise expire (i)
during a Blackout Period (as defined below) applicable to the relevant optionee
or (ii) within 10 trading days after the expiration of the Blackout Period
applicable to the relevant optionee, the Term of the related stock option shall
expire on the date that is the tenth trading day after the end of such Blackout
Period (an “Additional Exercise Period”). For purposes of this Plan, “Blackout
Period” means any period during which the relevant optionee is prohibited by the
Corporation’s trading policy from trading in the Corporation’s securities. The
Stock Option Award Agreement may contain provisions limiting the number of
Common Shares with

 



--------------------------------------------------------------------------------



 



    respect to which stock options may be exercised in any one year. Each stock
option agreement shall contain provisions to the effect that:

  (a)   if the employment of an optionee as an officer or employee of the
Corporation or a subsidiary terminates, by reason of his or her death, or if an
optionee who is a retiree pursuant to Section 10(b) dies, the legal personal
representatives of the optionee will be entitled to exercise any unexercised
vested options, including such stock options that may vest after the date of
death, during the period ending at the end of the twelfth calendar month
following the calendar month in which the optionee dies, failing which exercise
the stock options terminate;     (b)   subject to the terms of Section 10(a)
above, if the employment of an optionee as an officer or employee of the
Corporation or a subsidiary terminates, by reason of retirement in accordance
with the then prevailing retirement policy of the Corporation or subsidiary, the
optionee will be entitled to exercise any unexercised vested stock options,
including such stock options that may vest after the date of retirement, during
the period ending at the end of the 36th month following the calendar month in
which the optionee retires, failing which exercise the stock options terminate;
    (c)   if the employment of an optionee as an officer or employee of the
Corporation or a subsidiary terminates, for any reason other than as provided in
Sections 10(a) or (b), the optionee will be entitled to exercise any unexercised
vested stock options, to the extent exercisable at the date of such event,
during the period ending at the end of the calendar month immediately following
the calendar month in which the event occurs, failing which exercise the stock
options terminate;     (d)   for greater certainty and for these purposes, an
optionee’s employment with the Corporation or a subsidiary shall be considered
to have terminated effective on the last day of the optionee’s actual and active
employment with the Corporation or subsidiary whether such day is selected by
agreement with the optionee or unilaterally by the Corporation or subsidiary and
whether with or without advance notice to the optionee. For the avoidance of
doubt, no period of notice that is given or ought to have been given under
applicable law in respect of such termination of employment will be utilized in
determining an optionee’s entitlement under the Plan. The employment of an
optionee with the Corporation shall be deemed to have terminated for all
purposes of the Plan if such person is employed by or provides services to a
person that is a subsidiary of the Corporation and such person ceases to be a
subsidiary of the Corporation, unless the Committee determines otherwise; and  
  (e)   each stock option is personal to the optionee and is not assignable,
except (i) as provided in Section 10(a), and (ii) at the election of the Board,
a stock option may be assignable to the spouse, children and grandchildren of
the original optionee and to a trust, partnership or limited liability company,
the entire beneficial interest of which is held by one or more of the foregoing.

    Nothing contained in Sections 10(a), (b) or (c) shall extend the Term beyond
its stipulated expiration date or the date on which it is otherwise terminated
in accordance with the provisions of this Plan.       If a stock option is
assigned pursuant to Section 10(e)(ii), the references in Sections 10(a),
(b) and (c) to the termination of employment or death of an optionee shall not
relate to the assignee of a stock option but shall relate to the original
optionee. In the event of such assignment, legal personal representatives of the
original optionee shall not be entitled to exercise the assigned stock option,
but the assignee of the stock option or the legal personal representatives of
the assignee may exercise the stock option during the applicable specified
period.

 



--------------------------------------------------------------------------------



 



11.   EXERCISE OF STOCK OPTIONS       Subject to the provisions of this Plan, a
vested stock option may be exercised from time to time by delivering to the
Corporation at its registered office a written notice of exercise specifying the
number of Common Shares with respect to which the stock option is being
exercised and accompanied by payment in cash or certified cheque in full of the
purchase price of the Common Shares then being purchased.   12.   ADJUSTMENTS  
    Appropriate adjustments to the authorized limits set forth in Section 5, in
the number, class and/or type of Common Shares optioned and in the option price
per share, both as to stock options granted or to be granted, shall be made by
the Board to give effect to adjustments in the number of Common Shares which
result from subdivisions, consolidations or reclassifications of the Common
Shares, the payment of share dividends by the Corporation, the reconstruction,
reorganization or recapitalization of the Corporation or other relevant changes
in the capital of the Corporation.   13.   MERGERS       If the Corporation
proposes to amalgamate or merge with another body corporate, the Corporation
shall give written notice thereof to optionees in sufficient time to enable them
to exercise outstanding vested stock options, to the extent they are otherwise
exercisable by their terms, prior to the effective date of such amalgamation or
merger if they so elect. The Corporation shall use its best efforts to provide
for the reservation and issuance by the amalgamated or continuing corporation of
an appropriate number of Common Shares, with appropriate adjustments, so as to
give effect to the continuance of the stock options to the extent reasonably
practicable. In the event that the Board determines in good faith that such
continuance is not in the circumstances practicable, it may upon 30 days’ notice
to optionees terminate the stock options.   14.   CHANGE OF CONTROL       If a
“change of control” of the Corporation occurs, each then outstanding stock
option granted under this Plan may be exercised, in whole or in part, even if
such option is not otherwise exercisable by its terms. For purposes of this
Plan, a change of control of the Corporation shall be deemed to have occurred if
any of the following occur, unless the Board adopts a plan after the Effective
Date of this Plan that has a different definition (in which case such definition
shall be applied), or the Committee decides to modify or amend the following
definition through an amendment of this Plan:

  (a)   within any period of two consecutive years, individuals who at the
beginning of such period constituted the Board and any new directors whose
appointment by the Board or nomination for election by shareholders of the
Corporation was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of the period or
whose appointment or nomination for election was previously so approved, cease
for any reason to constitute a majority of the Board;     (b)   there occurs an
amalgamation, merger, consolidation, wind-up, reorganization or restructuring of
the Corporation with or into any other entity, or a similar event or series of
such events, other than any such event or series of events which results in
securities of the surviving or consolidated corporation representing 50% or more
of the combined voting power of the surviving or consolidated corporation’s then
outstanding securities entitled to vote in the election of directors of the
surviving or consolidated corporation being beneficially owned, directly or
indirectly, by the persons who were the holders of

 



--------------------------------------------------------------------------------



 



      the Corporation’s outstanding securities entitled to vote in the election
of directors of the Corporation prior to such event or series of events in
substantially the same proportions as their ownership immediately prior to such
event of the Corporation’s then outstanding securities entitled to vote in the
election of directors of the Corporation;     (c)   50% or more of the fixed
assets (based on book value as shown on the most recent available audited annual
or unaudited quarterly consolidated financial statements) of the Corporation are
sold or otherwise disposed of (by liquidation, dissolution, dividend or
otherwise) in one transaction or series of transactions within any twelve month
period;     (d)   any party, including persons acting jointly or in concert with
that party, becomes (through a take-over bid or otherwise) the beneficial owner,
directly or indirectly, of securities of the Corporation representing 20% or
more of the combined voting power of the Corporation’s then outstanding
securities entitled to vote in the election of directors of the Corporation,
unless in any particular situation the Board determines in advance of such event
that such event shall not constitute a change of control; or     (e)   the Board
approves and/or recommends that shareholders accept, approve or adopt any
transaction that would constitute a change of control under clause (b), (c) or
(d) above and determines that the change of control resulting from such
transaction will be deemed to have occurred as of a specified date earlier than
the date under (b), (c) or (d), as applicable.

15.   AMENDMENT OR DISCONTINUANCE OF THIS PLAN       The Board may amend or
discontinue the Plan at any time, without obtaining the approval of shareholders
of the Corporation unless required by the relevant rules of the Toronto Stock
Exchange, provided that, subject to Sections 12, 13, and 14, no such amendment
may increase the aggregate maximum number of Common Shares that may be subject
to stock options under this Plan, change the manner of determining the minimum
option price, extend the Term under any option beyond 10 years (plus any
Additional Exercise Period) or the date on which the option would otherwise
expire under the Plan, expand the assignment provisions of the Plan, permit
non-employee directors to participate in the Plan or, without the consent of the
holder of the option, alter or impair any option previously granted to an
optionee under this Plan; and, provided further, for greater certainty, that,
without the prior approval of the Corporation’s shareholders, stock options
issued under this Plan shall not be repriced, replaced, or regranted through
cancellation, or by lowering the option price of a previously granted stock
option. Pre-clearance of the Toronto Stock Exchange of amendments to the Plan
will be required to the extent provided under the relevant rules of the Toronto
Stock Exchange.   16.   EVIDENCE OF STOCK OPTIONS       Each stock option
granted under this Plan shall be evidenced by a written stock option agreement
between the Corporation and the optionee which shall give effect to the
provisions of this Plan and include such other terms as the Committee shall
determine (“Stock Option Award Agreement”).   17.   WITHHOLDING       To the
extent that the Corporation is required to withhold federal, provincial, state,
local or foreign taxes in connection with any payment made or benefit realized
by an optionee or other person hereunder, and the amounts available to the
Corporation for such withholding are insufficient, it shall be a condition to
the receipt of such payment or the realization of such benefit that the optionee
or such other person make arrangements satisfactory to the

 



--------------------------------------------------------------------------------



 



    Corporation for payment of the balance of such taxes required to be
withheld, which arrangements (in the discretion of the Board) may include
relinquishment of a portion of such benefit. Participants shall also make such
arrangements in connection with the disposition of Common Shares acquired upon
the exercise of option rights with respect to this Plan.

 



--------------------------------------------------------------------------------



 



(POTASH LOGO) [o40400o4040000.gif]          Potash Corporation of Saskatchewan
Inc.
This certificate evidences and confirms the grant to                      (the
“Optionee”) of options to purchase the number of Common Shares of the
Corporation specified under Paragraph (1) on the terms and subject to the
conditions of the Potash Corporation of Saskatchewan Inc. 2008 Performance
Option Plan (the “2008 Plan”) and the terms and conditions set forth below. In
the event of any inconsistency between the terms of the 2008 Plan and those set
forth below, the terms of the 2008 Plan shall control. Capitalized terms used
below that are not defined in this certificate shall have the meanings specified
in the 2008 Plan.

  1.   Number of Shares: The Optionee is hereby granted options under the 2008
Plan to Purchase                      Common Shares.     2.   Option Exercise
Price: The exercise price for each Common Share is $                    .     3.
  Time and Conditions to Vesting: The options will become vested following the
end of the Performance Period January 1, 2008 through December 31, 2010 if, and
to the extent, the applicable Performance Measures for the Performance Period
are achieved. Subject to applicable conditions under the 2008 Plan with respect
to continued employment during the Performance Period and achievement of the
minimum Performance Measures, the date for vesting will be determined but will
not be later than 30 days after the audited financial statements of the
Corporation for the 2010 fiscal year of the Corporation have been approved by
the Board. Upon vesting, the Optionee will have the right to purchase a number
of Common Shares covered by the option equal to the percentage determined in
accordance with the performance matrix and vesting scale provided under the 2008
Plan.     4.   Once vested, the options will continue to be exercisable until
the expiry date for the options of May 8, 2018.     5.   Notwithstanding the
provisions of paragraph 4 above, this option will terminate as provided in
paragraph 10 of the 2008 Plan in the event that the actual and active employment
of the Optionee ceases. The option is personal to the Optionee and is not
assignable, except in accordance with the conditions attached hereto as
Appendix I.     6.   Notice of exercise of the option is to be given in
accordance with paragraph 11 of the 2008 Plan.     7.   Adjustments to the
option may be made as provided in paragraph 12 of the 2008 Plan, the provisions
of paragraph 13 of the 2008 Plan shall apply in the event of a proposed
amalgamation or merger of the Corporation, and the provisions of paragraph 14 of
the 2008 Plan will apply in the event of a “change of control” of the
Corporation as defined in that paragraph.     8.   This grant of option is
subject to receipt of any necessary regulatory approvals and shall be governed
by the laws of Saskatchewan.

            Potash Corporation of Saskatchewan Inc.
    Date:                       By:           President and Chief Executive
Officer             

 



--------------------------------------------------------------------------------



 



Potash Corporation of Saskatchewan Inc.
2008 Performance Option Plan
1. PURPOSE OF PLAN. Potash Corporation of Saskatchewan Inc. (the “Corporation”)
by resolution of its Board of Directors (the “Board”) has established, subject
to shareholder approval at the Corporation’s 2008 Annual and Special Meeting of
shareholders, this Potash Corporation of Saskatchewan Inc. 2008 Performance
Option Plan (the “Plan”) to support the Corporation’s compensation philosophy of
providing selected employees and officers with an opportunity to: promote the
growth and profitability of the Corporation; align their interests with
shareholders; and earn compensation commensurate with corporate performance. The
Corporation believes this Plan will directly assist in supporting the
Corporation’s compensation philosophy by providing participants with the
opportunity through stock options, which will vest, if at all, based on
corporate performance over a three-year period, to acquire Common Shares of the
Corporation (“Common Shares”).
2. DURATION OF THIS PLAN. This Plan was adopted by the Board on February 20,
2008 to be effective as of January 1, 2008 (the “Effective Date”), subject to
shareholder approval at the Corporation’s 2008 Annual and Special Meeting of
shareholders, and shall remain in effect, unless sooner terminated as provided
herein, until one (1) year from the Effective Date, at which time it will
terminate. After this Plan is terminated, no stock options may be granted but
stock options previously granted shall remain outstanding in accordance with
their applicable terms and conditions and this Plan’s terms and conditions.
3. ADMINISTRATION. This Plan shall be administered by the Compensation Committee
of the Board or any other committee designated by the Board to administer this
Plan (the “Committee”). The Committee shall be responsible for administering
this Plan, subject to this Section 3 and the other provisions of this Plan. The
Committee may employ attorneys, consultants, accountants, agents, and other
individuals, any of whom may be an employee, and the Committee, the Corporation,
and its officers and directors shall be entitled to rely upon the advice,
opinions, or valuations of any such individuals. All actions taken and all
interpretations and determinations made by the Committee shall be made in the
Committee’s sole discretion and shall be final and binding upon the
participants, the Corporation, and all other interested individuals. To the
extent applicable, the Plan shall be administered with respect to optionees
subject to the laws of the U.S. so as to avoid the application of penalties
pursuant to Section 409A of the Internal Revenue Code, and stock options
hereunder may be subject to such restrictions as the Committee determines are
necessary to avoid application of such Section 409A.
4. AUTHORITY OF THE COMMITTEE. The Committee shall have full and exclusive
discretionary power to interpret the terms and the intent of this Plan and any
Stock Option Award Agreement or other agreement or document ancillary to or in
connection with this Plan, to determine eligibility for stock options and to
adopt such rules, regulations, forms, instruments, and guidelines for
administering this Plan as the Committee may deem necessary or proper. Such
authority shall include adopting modifications and amendments to any Stock
Option Award Agreement that are necessary to comply with the laws of the
countries and other jurisdictions in which the Corporation and/or its
subsidiaries operate.
5. SHARES SUBJECT TO STOCK OPTIONS. The aggregate number of Common Shares
issuable after February 20, 2008 pursuant to stock options under this Plan may
not exceed 1,000,000 Common Shares. The aggregate number of Common Shares in
respect of which stock options have been granted to any one person pursuant to
this Plan and which remain outstanding shall not at any time exceed 250,000. The
authorized limits under this Plan shall be subject to adjustment under
Sections 12 and 13.
     If any stock option granted under this Plan, or any portion thereof,
expires or terminates for any reason without having been exercised in full, the
Common Shares with respect to which such option has not been exercised shall
again be available for further stock options under this Plan; provided, however,
that any stock option that is granted under this Plan that does not vest as a
result of a failure to satisfy the Performance Measures, shall not be again
available for grant under this Plan.
6. GRANT OF STOCK OPTIONS. From time to time the Board may designate individual
officers and employees of the Corporation and its subsidiaries eligible to be
granted options to purchase Common Shares and the number of Common Shares which
each such person will be granted a stock option to purchase; provided that the
aggregate number of Common Shares subject to such stock options may not exceed
the number provided for in Section 5 of this Plan. Non-employee directors and
other non-employee contractors and third party vendors are not eligible to
participate in this Plan.
7. OPTION PRICE. The option price for any option granted under this Plan to any
optionee shall be fixed by the Board when the option is granted and shall be not
less than the fair market value of the Common Shares at such time which, for
optionees resident in the United States and any other optionees designated by
the Board, shall be deemed to be the closing price per Common Share on the New
York Stock Exchange on the last trading day immediately preceding the day the
option is granted and, for all other optionees, shall be deemed to be the
closing price per Common Share on the Toronto Stock Exchange on the last trading
day immediately preceding the day the option is granted; provided that, in
either case, if the Common Shares did not trade on such exchange on such day the
option price shall be the closing price per share on such exchange on the last
day on which the Common Shares traded on such exchange prior to the day the
option is granted.
8. VESTING OF STOCK OPTIONS. Subject to achievement of Performance Measures as
certified and approved by the Audit Committee of the Board, stock options
granted under this Plan will vest no later than thirty (30) days after the
audited financial statements for the applicable Performance Period have been
approved by the Board.
9. PERFORMANCE MEASURES FOR VESTING OF STOCK OPTIONS.

(a)   The Performance Measures which will be used to determine the degree to
which stock options will vest over the three-year period beginning the first day
of the fiscal year in which they are granted (the “Performance Period”) shall be
cash flow return on investment (“CFROI”) and weighted average cost of net debt
and equity capital (“WACC”).

  (i)   CFROI is the ratio of after tax operating cash flow to average gross
investment over the fiscal year, calculated as A divided by B, where (1) A
equals operating income less/plus nonrecurring or unusual items plus accrued
incentive awards plus depreciation and amortization less current taxes, and
(2) B equals the average of total assets less/plus the fair value adjustment for
investments in available for sale securities less the fair value of derivative
instrument assets plus accumulated depreciation plus accumulated amortization
less cash and cash equivalents less non interest bearing current liabilities.  
  (ii)   WACC is the weighted average cost of net debt and equity capital,
calculated as [A times the product of B divided by C] plus [D times the product
of E divided by C], where (1) A equals the after-tax market yield cost of debt,
(2) B equals the market value of debt less cash and cash equivalents (3) C
equals the market value of debt less cash and cash equivalents, plus the market
value of equity, (4) D equals the cost of equity, and (5) E equals the market
value of equity.

(b)   In determining the number of stock options that will actually vest based
on the degree to which the Performance Measures have been attained during the
applicable Performance Period, the following chart shall be utilized which shows
the three year average excess of CFROI being greater than WACC and the
respective portion of the stock option that will vest:

      Performance Measure   Vesting Scale 3 year average excess of   % of Stock
Option CFROI > WACC   Grant Vesting <0%   0% 0.20%   30% 1.20%   70% 2.20%   90%
2.50%   100%

(c)   In assessing the portion of the stock options that shall vest in
accordance with the above chart, the following shall be done:

  (i)   Each year, the CFROI and WACC will be calculated in accordance with the
definitions herein, based on the audited financial statements and approved by
the Audit Committee.     (ii)   In each Performance Period, the average of the
three fiscal years shall be calculated by taking the simple average of the
individual years’ results.     (iii)   The resulting three-year average will
then be applied, using the scale above to determine the number of stock options,
if any, that will vest as of the end of the Performance Period.     (iv)   For
results falling between the reference points in the chart above, the level of
vesting shall be mathematically interpolated between the reference points.

10. TERMS OF STOCK OPTIONS. The period during which a stock option is
exercisable (the “Term”) may not exceed 10 years from the date the stock option
is granted (the “Initial Exercise Period”), plus any Additional Exercise Period
(as defined below). If such Initial Exercise Period would otherwise expire
(i) during a Blackout Period (as defined below) applicable to the relevant
optionee or (ii) within 10 trading days after the expiration of the Blackout
Period applicable to the relevant optionee, the Term of the related stock option
shall expire on the date that is the tenth trading day after the end of such
Blackout Period (an “Additional Exercise Period”). For purposes of this Plan,
“Blackout Period” means any period during which the relevant optionee is
prohibited by the Corporation’s trading policy from trading in the Corporation’s
securities. The Stock Option Award Agreement may contain provisions limiting the
number of Common Shares with respect to which stock options may be exercised in
any one year. Each stock option agreement shall contain provisions to the effect
that:

(a)   if the employment of an optionee as an officer or employee of the
Corporation or a subsidiary terminates, by reason of his or her death, or if an
optionee who is a retiree pursuant to Section 10(b) dies, the legal personal
representatives of the optionee will be entitled to exercise any unexercised
vested options, including such stock options that may vest after the date of
death, during the period ending at the end of the twelfth calendar month
following the calendar month in which the optionee dies, failing which exercise
the stock options terminate;   (b)   subject to the terms of Section 10(a)
above, if the employment of an optionee as an officer or employee of the
Corporation or a subsidiary terminates, by reason of retirement in accordance
with the then prevailing retirement policy of the Corporation or subsidiary, the
optionee will be entitled to exercise any unexercised vested stock options,
including such stock options that may vest after the date of retirement, during
the period ending at the end of the 36th month following the calendar month in
which the optionee retires, failing which exercise the stock options terminate;
  (c)   if the employment of an optionee as an officer or employee of the
Corporation or a subsidiary terminates, for any reason other than as provided in
Sections 10(a) or (b), the optionee will be entitled to exercise any unexercised
vested stock options, to the extent exercisable at the date of such event,
during the period ending at the end of the calendar month immediately following
the calendar month in which the event occurs, failing which exercise the stock
options terminate;   (d)   for greater certainty and for these purposes, an
optionee’s employment with the Corporation or a subsidiary shall be considered
to have terminated effective on the last day of the optionee’s actual and active
employment with the Corporation or subsidiary whether such day is selected by
agreement with the optionee or unilaterally by the Corporation or subsidiary and
whether with or without advance notice to the optionee. For the avoidance of
doubt, no period of notice that is given or ought to have been given under
applicable law in respect of such termination of employment will be utilized in
determining an optionee’s entitlement under the Plan. The employment of an
optionee with the Corporation shall be deemed to have terminated for all
purposes of the Plan if such person is employed by or provides services to a
person that is a subsidiary of the Corporation and such person ceases to be a
subsidiary of the Corporation, unless the Committee determines otherwise; and  
(e)   each stock option is personal to the optionee and is not assignable,
except (i) as provided in Section 10(a), and (ii) at the election of the Board,
a stock option may be assignable to the spouse, children and grandchildren of
the original optionee and to a trust, partnership or limited liability company,
the entire beneficial interest of which is held by one or more of the foregoing.

Nothing contained in Sections 10(a), (b) or (c) shall extend the Term beyond its
stipulated expiration date or the date on which it is otherwise terminated in
accordance with the provisions of this Plan.
If a stock option is assigned pursuant to Section 10(e)(ii), the references in
Sections 10(a), (b) and (c) to the termination of employment or death of an
optionee shall not relate to the assignee of a stock option but shall relate to
the original optionee. In the event of such assignment, legal personal
representatives of the original optionee shall not be entitled to exercise the
assigned stock option, but the assignee of the stock option or the legal
personal representatives of the assignee may exercise the stock option during
the applicable specified period.
11. EXERCISE OF STOCK OPTIONS. Subject to the provisions of this Plan, a vested
stock option may be exercised from time to time by delivering to the Corporation
at its registered office a written notice of exercise specifying the number of
Common Shares with respect to which the stock option is being exercised and
accompanied by payment in cash or certified cheque in full of the purchase price
of the Common Shares then being purchased.
12. ADJUSTMENTS. Appropriate adjustments to the authorized limits set forth in
Section 5, in the number, class and/or type of Common Shares optioned and in the
option price per share, both as to stock options granted or to be granted, shall
be made by the Board to give effect to adjustments in the number of Common
Shares which result from subdivisions, consolidations or reclassifications of
the Common Shares, the payment of share dividends by the Corporation, the
reconstruction, reorganization or recapitalization of the Corporation or other
relevant changes in the capital of the Corporation.
13. MERGERS. If the Corporation proposes to amalgamate or merge with another
body corporate, the Corporation shall give written notice thereof to optionees
in sufficient time to enable them to exercise outstanding vested stock options,
to the extent they are otherwise exercisable by their terms, prior to the
effective date of such amalgamation or merger if they so elect. The Corporation
shall use its best efforts to provide for the reservation and issuance by the
amalgamated or continuing corporation of an appropriate number of Common Shares,
with appropriate adjustments, so as to give effect to the continuance of the
stock options to the extent reasonably practicable. In the event that the Board
determines in good faith that such continuance is not in the circumstances
practicable, it may upon 30 days’ notice to optionees terminate the stock
options.
14. CHANGE OF CONTROL. If a “change of control” of the Corporation occurs, each
then outstanding stock option granted under this Plan may be exercised, in whole
or in part, even if such option is not otherwise exercisable by its terms. For
purposes of this Plan, a change of control of the Corporation shall be deemed to
have occurred if any of the following occur, unless the Board adopts a plan
after the Effective Date of this Plan that has a different definition (in which
case such definition shall be applied), or the Committee decides to modify or
amend the following definition through an amendment of this Plan:

(a)   within any period of two consecutive years, individuals who at the
beginning of such period constituted the Board and any new directors whose
appointment by the Board or nomination for election by shareholders of the
Corporation was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of the period or
whose appointment or nomination for election was previously so approved, cease
for any reason to constitute a majority of the Board;   (b)   there occurs an
amalgamation, merger, consolidation, wind-up, reorganization or restructuring of
the Corporation with or into any other entity, or a similar event or series of
such events, other than any such event or series of events which results in
securities of the surviving or consolidated corporation representing 50% or more
of the combined voting power of the surviving or consolidated corporation’s then
outstanding securities entitled to vote in the election of directors of the
surviving or consolidated corporation being beneficially owned, directly or
indirectly, by the persons who were the holders of the Corporation’s outstanding
securities entitled to vote in the election of directors of the Corporation
prior to such event or series of events in substantially the same proportions as
their ownership immediately prior to such event of the Corporation’s then
outstanding securities entitled to vote in the election of directors of the
Corporation;   (c)   50% or more of the fixed assets (based on book value as
shown on the most recent available audited annual or unaudited quarterly
consolidated financial statements) of the Corporation are sold or otherwise
disposed of (by liquidation, dissolution, dividend or otherwise) in one
transaction or series of transactions within any twelve month period;   (d)  
any party, including persons acting jointly or in concert with that party,
becomes (through a take-over bid or otherwise) the beneficial owner, directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities entitled
to vote in the election of directors of the Corporation, unless in any
particular situation the Board determines in advance of such event that such
event shall not constitute a change of control; or   (e)   the Board approves
and/or recommends that shareholders accept, approve or adopt any transaction
that would constitute a change of control under clause (b), (c) or (d) above and
determines that the change of control resulting from such transaction will be
deemed to have occurred as of a specified date earlier than the date under (b),
(c) or (d), as applicable.

15. AMENDMENT OR DISCONTINUANCE OF THIS PLAN. The Board may amend or discontinue
the Plan at any time, without obtaining the approval of shareholders of the
Corporation unless required by the relevant rules of the Toronto Stock Exchange,
provided that, subject to Sections 12, 13, and 14, no such amendment may
increase the aggregate maximum number of Common Shares that may be subject to
stock options under this Plan, change the manner of determining the minimum
option price, extend the Term under any option beyond 10 years (plus any
Additional Exercise Period) or the date on which the option would otherwise
expire under the Plan, expand the assignment provisions of the Plan, permit
non-employee directors to participate in the Plan or, without the consent of the
holder of the option, alter or impair any option previously granted to an
optionee under this Plan; and, provided further, for greater certainty, that,
without the prior approval of the Corporation’s shareholders, stock options
issued under this Plan shall not be repriced, replaced, or regranted through
cancellation, or by lowering the option price of a previously granted stock
option. Pre-clearance of the Toronto Stock Exchange of amendments to the Plan
will be required to the extent provided under the relevant rules of the Toronto
Stock Exchange.
16. EVIDENCE OF STOCK OPTIONS. Each stock option granted under this Plan shall
be evidenced by a written stock option agreement between the Corporation and the
optionee which shall give effect to the provisions of this Plan and include such
other terms as the Committee shall determine (“Stock Option Award Agreement”).
17. WITHHOLDING. To the extent that the Corporation is required to withhold
federal, provincial, state, local or foreign taxes in connection with any
payment made or benefit realized by an optionee or other person hereunder, and
the amounts available to the Corporation for such withholding are insufficient,
it shall be a condition to the receipt of such payment or the realization of
such benefit that the optionee or such other person make arrangements
satisfactory to the Corporation for payment of the balance of such taxes
required to be withheld, which arrangements (in the discretion of the Board) may
include relinquishment of a portion of such benefit. Participants shall also
make such arrangements in connection with the disposition of Common Shares
acquired upon the exercise of option rights with respect to this Plan.

 



--------------------------------------------------------------------------------



 



APPENDIX I
This option may be assigned, in whole or in part, only if the following
conditions are satisfied:

  1.   No consideration may be paid in connection with the assignment.     2.  
An assignment may be made only to one or more persons or entities included in
the following: the original Optionee’s spouse, children and grandchildren and a
trust, partnership or limited liability company, the entire beneficial interest
of which is held by one or more of the foregoing.     3.   Prior to any such
assignment,

  (a)   the assignor shall advise the Corporation, in a writing delivered to
Potash Corporation of Saskatchewan Inc., 122 1st Avenue South, Saskatoon,
Saskatchewan, Canada S7K 7G3, Attention: General Counsel, of all pertinent
information concerning the proposed assignment, including the date of the
assignment, the number of shares involved, the relationship of the assignee to
the original Optionee and the address and telephone number of the assignee; and
    (b)   the assignee shall agree in a writing so delivered to advise the
Corporation in writing of any change in the name, address or telephone number of
the assignee.

The decision to assign all or part of this option involves complex tax and
financial considerations. An Optionee should consult the Optionee’s own tax and
financial advisors before such assignment.

 